DETAILED ACTION
This office action is responsive to amendment filed on November 24, 2020 in this application Manoharan et al., U.S. Patent Application No. 16/519,734 (Filed July 23, 2019) (“Manoharan”).  Claims 1 – 20 were pending.  Claims 1, 3 – 16, and 18 – 20 are amended.  Claims 2 and 17 are cancelled.  Claims 21 and 22 are new.  Claims 1, 3 – 16, and 18 – 22 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
	With respect to Applicant’s argument on pg. 9 – 11 of the Applicant’s Remarks (“Remarks”) stating that the prior art fails to teach the amended claim limitations, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  McMullen teaches that multiple apps may be deployed across multiple sets of edge nodes as needed to complete the processing task.  Id. at ¶¶ 0020 (request may be broken down into multiple requests; id. at ¶¶ 0050, 0054, 0066, 0070, 0076 (multiple physical edge nodes may each run apps that cooperate to execute the broken down multiple sub-requests).  In addition, Raney teaches querying distributed data centers using identifiers for “applications 206/124” [sets of data] to identify nodes where the applications are present to deploy containerized applications, such as test agents and monitor agents, and cooperating and interchanging processing data in order to work on the [data] applications.  Id. at ¶ 0053 (querying for data); id. at ¶¶ 0040, 0019, 0046 (containerized test app is deployed to the same location as data it will work on, such as an application under test); id. at ¶ 0058 & 0047 (data center deployment); id. at ¶ 0054 & fig. 3B McMullen and Raney teach the amended claim limitations. 

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 4, 6 – 16, and 18 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over McMullen et al., United States Patent Application Publication No. 2019/0272179 (Published September 5, 2019, filed March 4, 2019) (“McMullen”), in view of Raney, United States Patent Application Publication No. 2019/0116110 (Published April 18, 2019, filed October 13, 2017) (“Raney”).

Claims 1, 8, and 15
McMullen teaches the invention as claimed a system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
in response to receiving a request for a computer service from a user device, determining that the computer service requires processing of a first set of data by a first application and processing of a second set of data by a second application; {Request for a particular data, such as an image, is sent to a content delivery network which hosts the data and the CDN breaks the request down into multiple sub-requests which are executed by various application nodes to generate the particular data requested.  McMullen at ¶¶ 0019, 0020, 0042, 0050.}
 determining that the first set of data is distributed across a first set of computer devices and that the second set of data is distributed across a second set of computer devices; Page 3of6{Multiple apps may be deployed across multiple sets of edge nodes as needed to complete the processing task.  McMullen at ¶¶ 0020 (request may be broken down into multiple requests; id. at ¶¶ 0050, 0054, 0066, 0070, 0076 (multiple physical edge nodes may each run apps that cooperate to execute the broken down multiple sub-requests).}
deploying a first container that encapsulates the first application to each computer device in the first set of  computer devices; deploying a second container that encapsulates the second application to each computer device in the second set of computer devices:  configuring the first application deployed on the first set of computer devices to process corresponding portions of the first set of data stored on the first set of computer devices and …{In response to a request for data an application is created and deployed in a McMullen at ¶¶ 0041, 0042, 0049, 0067 (app deployment in a container that will execute in the CDN cache environment); id. at ¶¶ 0051, 0052, 0055, 0058, 0059 (deploy in response to request); id. at ¶¶ 0020 (request may be broken down into multiple requests; id. at ¶¶ 0050, 0054, 0066, 0070, 0076 (multiple physical edge nodes may each run apps that cooperate to execute the broken down multiple sub-requests).}
configuring the second application deployed on the second set of computer devices to produce output data [based on first and second application exchanging intermediate data]… and providing the output data from the second application as a resource to the request for the computer service.  {Multiple apps may be deployed across multiple sets of edge nodes as needed to cooperate to complete the processing task.  McMullen at ¶¶ 0020 (request may be broken down into multiple requests; id. at ¶¶ 0050, 0054, 0066, 0070, 0076 (multiple physical edge nodes may each run apps that cooperate to execute the broken down multiple sub-requests).}
However, McMullen does not explicitly teach the limitation:
to provide corresponding intermediate data based on processing the corresponding portions of the first set of data to the second set of computer devices; … [and to produce output data] based on processing the corresponding intermediate data from the first application and corresponding portions of the second set of data stored on the set of computer devices; {Raney does teach this limitation.  Raney teaches that the containerized application deployed to a CDN cache node, as taught by McMullen includes querying distributed data centers using identifiers for “applications 206/124” [sets of data] to identify nodes where the applications are present to deploy containerized applications, such as test agents and monitor Raney at ¶ 0053 (querying for data); id. at ¶¶ 0040, 0019, 0046 (containerized test app is deployed to the same location as data it will work on, such as an application under test); id. at ¶ 0058 & 0047 (data center deployment); id. at ¶ 0054 & fig. 3B (360 – Test Traffic is the exchanging of intermediate data between application 208 and 210); id. at ¶ 0045 (containerized test app is removed when no longer needed).
McMullen and Raney are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software deployment, and both are trying to solve the problem of how to deploy services in containers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a containerized application deployed to a CDN cache node, as taught in McMullen, with querying for data, cooperative applications, and removing the app when its work is completed, as taught in Raney.  Raney and McMullen teach deploying multiple apps as needed to complete tasks.  McMullen at ¶ 0050; at Raney ¶ 0053.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a containerized application deployed to a CDN cache node, as taught in McMullen, with querying for data, cooperative applications, and removing the app when its work is completed, as taught in Raney, for the purpose of combining a known container clean-up method that removes apps that are completed with a method that also includes the deployment of multiple apps.}

Claims 3 and 18
McMullen and Raney teach the invention as claimed, including:
wherein the first application is further configured to store the corresponding …data on the computer device.  Page 3of6 {Requests for image processing are executed and returned.  McMullen at ¶¶ 0019, 0020, 0042.}
intermediate [data] {Distributed data centers are queried using identifiers for “applications 206/124” [sets of data] to identify nodes where the applications are present to deploy containerized applications, such as test agents and monitor agents, to cooperate and interchange processing data in order to work on the [data] applications.  Raney at ¶ 0053 (querying for data); id. at ¶¶ 0040, 0019, 0046 (containerized test app is deployed to the same location as data it will work on, such as an application under test); id. at ¶ 0058 & 0047 (data center deployment); id. at ¶ 0054 & fig. 3B (360 – Test Traffic is the exchanging of intermediate data between application 208 and 210); id. at ¶ 0045 (containerized test app is removed when no longer needed).}

Claims 4, 11, and 19
With respect to claims 4, 11, and 19, McMullen and Raney teach the invention as claimed, including:
wherein the operations further comprise: determining that the computer service further requires executing the of a third application; deploying a third container that encapsulates the third application on the second set of computer devices; and executing the third application on the second set of computer device based on the output data stored on the second set of computer devices.  {Multiple apps may be deployed across multiple sets of McMullen at ¶¶ 0020 (request may be broken down into multiple requests; id. at ¶¶ 0050, 0054, 0066, 0070, 0076 (multiple physical edge nodes may each run apps that cooperate to execute the broken down multiple sub-requests).}

Claim 6
With respect to claim 6, McMullen and Raney teach the invention as claimed, including:
wherein the operations further comprise: obtaining the output data from executing the second application; and modifying the output data based on the executing the third application on the second set of computer devices, wherein the modified output data is provided as the response to the request for the computer service.  {Multiple apps may be deployed across multiple sets of edge nodes as needed to complete the processing task.  McMullen at ¶¶ 0020 (request may be broken down into multiple requests; id. at ¶¶ 0050, 0054, 0066, 0070, 0076 (multiple physical edge nodes may each run apps that cooperate to execute the broken down multiple sub-requests).}

Claim 7
With respect to claim 7, McMullen and Raney teach the invention as claimed, including:
wherein the second application and the third application are executed on a same operating system running on the second set of computer devices.   {Multiple apps may be deployed across multiple sets of edge nodes as needed to complete the processing task.  McMullen at ¶¶ 0020 (request may be broken down into multiple requests; id. at ¶¶ 0050, 0054, 

Claim 9
With respect to claim 9, McMullen and Raney teach the invention as claimed, including:
wherein the first set of data comprises transaction data associated with users of a service provider, and wherein the request is for simulating processing of transactions using the transaction data in an offline environment.   {Simulations may be used to ensure the applications will function in the deployed environment.  McMullen at ¶ 0041.}

Claim 10
With respect to claim 10, McMullen and Raney teach the invention as claimed, including:
wherein the first set of data comprises transaction data associated with users of a service provider, and wherein the request is for training a machine learning model based on the transaction data in an offline environment.  {Simulations may be used to ensure the applications will function in the deployed environment.  McMullen at ¶ 0041.  Further note that the for training a machine learning model is an intended result that has no patentable weight.}

Claim 12
With respect to claim 12, McMullen and Raney teach the invention as claimed, including:
obtaining the corresponding intermediate data from the first application executed on the first set of computer device; and transmitting the corresponding intermediate data from the first set of computer devices to the second set of computer devices.  {Distributed data centers are queried using identifiers for “applications 206/124” [sets of data] to identify Raney at ¶ 0053 (querying for data); id. at ¶¶ 0040, 0019, 0046 (containerized test app is deployed to the same location as data it will work on, such as an application under test); id. at ¶ 0058 & 0047 (data center deployment); id. at ¶ 0054 & fig. 3B (360 – Test Traffic is the exchanging of intermediate data between application 208 and 210); id. at ¶ 0045 (containerized test app is removed when no longer needed).}

Claim 13
With respect to claim 13, McMullen and Raney teach the invention as claimed, including:
querying a distributed data storage system based on data identifiers associated with the first set of data; and determining that the first set of data is distributed across the first set of computer devices based on the querying.  Application No. 15/628,480Filed June 20, 2017 Page 3of6{Distributed data centers are queried using identifiers for “applications 206/124” [sets of data] to identify nodes where the applications are present to deploy containerized applications, such as test agents and monitor agents, to cooperate and interchange processing data in order to work on the [data] applications.  Raney at ¶ 0053 (querying for data); id. at ¶¶ 0040, 0019, 0046 (containerized test app is deployed to the same location as data it will work on, such as an application under test); id. at ¶ 0058 & 0047 (data center deployment); id. at ¶ 0054 & fig. 3B (360 – Test Traffic is the exchanging of intermediate data between application 208 and 210).}

Claim 14
With respect to claim 14, McMullen and Raney teach the invention as claimed, including:
obtaining the output data from the second application; generating a report based on the output data; and presenting the report on the user device.  {Requests for image processing are executed and returned.  McMullen at ¶¶ 0019, 0020, 0042.}

Claim 16
With respect to claim 16, McMullen and Raney teach the invention as claimed, including:
In response to detecting that the execution of the first application is complete, removing the first container from the first computer device; and in response to detecting that the execution of the second application is complete, removing the second container from the second computer device.  {Apps that have completed their processing task may be removed from the device.  Raney at ¶ 0045 (containerized test app is removed when no longer needed).}

Claim 21
With respect to claim 21, McMullen and Raney teach the invention as claimed, including:
wherein at least a common computer device is included in both of the first set of computer devices and the second set of computer devices.  {Multiple apps may be deployed across multiple sets of (overlapping or distinct) edge nodes as needed to complete the processing task.  McMullen at ¶¶ 0020 (request may be broken down into multiple requests; id. at ¶¶ 0050, 0054, 0066, 0070, 0076 (multiple physical edge nodes may each run apps that cooperate to execute the broken down multiple sub-requests).}

Claim 22
McMullen and Raney teach the invention as claimed, including:
wherein first set of computer devices and the second set of computer devices are non-overlapping.  {Multiple apps may be deployed across multiple sets of (overlapping or distinct) edge nodes as needed to complete the processing task.  McMullen at ¶¶ 0020 (request may be broken down into multiple requests; id. at ¶¶ 0050, 0054, 0066, 0070, 0076 (multiple physical edge nodes may each run apps that cooperate to execute the broken down multiple sub-requests).}

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McMullen in view of Raney and Zimring et al., United States Patent Application Publication No. 2019/0321725 (Published October 24, 2019, filed March 28, 2019) (“Zimring”).

Claims 5 and 20
With respect to claims 5 and 20, McMullen and Raney teach the invention as claimed, however, McMullen and Raney does not explicitly teach the limitation:
wherein the deploying the first container comprises compiling source code associated with the first application using a first software development kit for running the first application on the first set of computer devices, and wherein the deploying the second container comprises compiling source code associated with the second application using a second software development kit different from the first software development kit for running the second application on the second set of computer devices. Page 3of6 {Zimring does teach this limitation.  Zimring teaches that containerized applications are built using an SDK.  Id. at ¶¶ 0227 & 0233.
McMullen, Raney, and Zimring are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software deployment, and both are trying to solve the problem of how to deploy services in containers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of containerized applications, as taught in McMullen and Raney, with using and SDK to develop the containerized applications, as taught in Zimring.  Zimring teaches an SDK may be useful for adding location based differences to contains.  Zimring at ¶ 0233.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of containerized applications, as taught in McMullen and Raney, with using and SDK to develop the containerized applications, as taught in Zimring, for the purpose of creating the containerized apps for different deployment locations, such as locations where data is located.}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										March 11, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199